DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-11, drawn to a barrier film comprising:  a substrate; a first layer disposed on the substrate and comprising an oxidation product of polysilazane; and a second layer disposed directly on the first layer and comprising a thiolene polymer, and wherein the polysilazane comprises a repeating unit represented by Chemical Formula 1, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
classified in CPC class C09D183/04 and C09D181/00;  

II. 	Claims 12-16 drawn to a quantum dot-polymer composite article comprising:  a quantum dot-polymer composite comprising a polymer host matrix and a plurality of quantum dots dispersed in the polymer host matrix; and a barrier film disposed on at least a portion of the surface of the quantum dot-polymer composite, wherein the barrier film comprises:  a substrate; a first layer disposed on the substrate and comprising an oxidation product of polysilazane, wherein the polysilazane comprises a repeating unit represented by Chemical Formula 1,  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and a second layer disposed directly on the first layer , classified in CPC class B32B27/00;   

III. 	Claims 17-19 drawn to an electronic device comprising the quantum dot-polymer composite article of Claim 12, classified in CPC class G02F1/133617.  

Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a barrier film for oxygen and/or moisture impermeable packaging and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  

Inventions I and III are directed are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a barrier film for oxygen and/or moisture  and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  

Inventions II and III are directed are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as multilayered decorative paint coating of a barrier film and paint film with particulate quantum dots dispersed therein and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.    

Restriction for examination purposes as indicated is proper because these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:   
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention; or

Restriction to one of the following inventions is required under 35 U.S.C. 121 because this application contains claims directed to the following patentably distinct species: 
The species are as follows: 
Group I – Claim 9:  
 
	Chemical Formula 2: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
	i ) Species A of formula (2):  Y single bond   
	ii) Species B of formula 2  Y substituted or unsubstituted : 	 
			
Group II -  Claim 9 
Chemical formula 3:    

    PNG
    media_image3.png
    79
    319
    media_image3.png
    Greyscale
 
	i )Species C   Y bond 
ii) Species D     Y substituted or unsubstituted 
iii) Species E K3=0 
iv)Species F K3 > 0	
	 
Applicant is required, in reply to this action, to elect a single species from Group I, along with a single corresponding species from Group II.  

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The species do not share a common structure and the species of each group is a distinct chemical entity.  In addition, these species are not obvious variants of each other based on the current record.  In accordance with MPEP §s 808.01(a) and 806.04(b) where there is no disclosure of a relationship between species, they are independent inventions.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.  

There is an examination and search burden for these patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention; or(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  Note that species should be elected from each of Groups (I) and  (II) in a manner which would allow all elected species to be joined for examination.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  

The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787